                Case 1:19-cv-01262-LGS Document 98 Filed 07/13/20 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SOLID 21, INC.,

                                 Plaintiff,                     Civil Action No.: 19 Civ. 1262 (LGS)

                -against-

 RICHEMONT NORTH AMERICA, INC.,                                 JURY TRIAL DEMANDED
 RICHEMONT INTERNATIONAL S.A., and
 MONTBLANC-SIMPLO GMBH,

                                 Defendants.


                     ANSWER TO THIRD AMENDED COMPLAINT,
            AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS OF DEFENDANTS

            Defendants Richemont North America, Inc. (“Richemont NA”), Richemont International

S.A. (“Richemont International”), and Montblanc-Simplo GmbH (“Montblanc-Simplo,” and

collectively, “Defendants”), by and through their undersigned counsel, hereby answer the Third

Amended Complaint (ECF No. 67, the “TAC”) of Plaintiff Solid 21, Inc. (“Solid 21” or

“Plaintiff”) as follows:

            1.        Defendants deny the allegations in Paragraph 1 of the TAC except admit that the

TAC purports to set forth the claims summarized in that paragraph.

            2.        Paragraph 2 of the TAC sets forth conclusions of law to which no response is

required. To the extent a response is deemed to be required, said allegations are denied.

            3.        Paragraph 3 of the TAC sets forth conclusions of law to which no response is

required. To the extent a response is deemed to be required, said allegations are denied except

that Defendants aver that the records of the USPTO regarding the referenced registration speak

for themselves.




{F3593609.1 }
                Case 1:19-cv-01262-LGS Document 98 Filed 07/13/20 Page 2 of 18




            4.      Defendants deny the allegations in Paragraph 4 of the TAC except admit that the

TAC purports to set forth the claims summarized in that paragraph.

                                       RESPONSE TO PARTIES

            5.      Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 5 of the TAC, and therefore deny the same.

            6.      Defendants admit the allegations in Paragraph 6 of the TAC, except denies that

RNA is a direct subsidiary of Compagnie Financiere Richemont, S.A.

            7.      Defendants admit the allegations in Paragraph 7 of the TAC.

            8.      Defendants admit the allegations in Paragraph 8 of the TAC.

            9.      Defendant Officine Panerai A.G. was dismissed from this case pursuant to the

Court’s Opinion and Order, dated June 8, 2020 (ECF No. 91, the “Opinion and Order”).

Therefore, no response to the allegations in this paragraph is necessary.

            10.     Defendants deny the allegations in Paragraph 10 of the TAC, except admit that

they are all part of the Richemont group of companies.

                            RESPONSE TO JURISDICTION AND VENUE

            11.     Defendants admit the allegations regarding subject matter jurisdiction in

Paragraph 11 of the TAC but deny that Plaintiff’s claims have any validity.

            12.     Defendants admit the allegations regarding supplemental jurisdiction in Paragraph

12 of the TAC but deny that Plaintiff’s claims have any validity.

            13.     Defendants admit that the Court has personal jurisdiction over them for purposes

of this case but deny the remaining allegations in Paragraph 13 of the TAC.

            14.     Defendants admit that venue is proper in this District for purposes of this case but

deny the remaining allegations in Paragraph 14 of the TAC.



{F3593609.1 }
                Case 1:19-cv-01262-LGS Document 98 Filed 07/13/20 Page 3 of 18




         RESPONSE TO SOLID 21 AND ITS INCONTESTABLE RED GOLD® MARK

            15.     Defendants deny that Plaintiff owns valid trademark rights in the words “red

gold” and lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 15 of the TAC, and therefore deny the same.

            16.     Defendants deny that Plaintiff owns valid trademark rights in the words “red

gold,” deny that “red gold” is famous, and lack knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 16 of the TAC, and therefore deny the same.

            17.     Defendants deny that Plaintiff owns valid trademark rights in the words “red

gold.” The remaining allegations of Paragraph 17 of the TAC set forth conclusions of law to

which no response is required. To the extent a response is deemed to be required, Defendants den

the remaining allegations in Paragraph 17 of the TAC.

            18.     Defendants deny that Plaintiff owns valid trademark rights in the words “red

gold.” The remaining allegations of Paragraph 18 of the TAC set forth conclusions of law to

which no response is required. To the extent a response is deemed to be required, Defendants

deny the remaining allegations in Paragraph 18 of the TAC.

            19.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 19 of the TAC, and therefore deny the same.

            20.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 20 of the TAC, and therefore deny the same.

            21.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 21 of the TAC, and therefore deny the same.

            22.     Defendants deny that Plaintiff owns valid trademark rights in the words “red

gold” and that “red gold” is famous, distinctive, and associated with Plaintiff’s goods.



{F3593609.1 }
                Case 1:19-cv-01262-LGS Document 98 Filed 07/13/20 Page 4 of 18




Defendants lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 22 of the TAC, and therefore deny the same.

            23.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 23 of the TAC, and therefore deny the same.

            24.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 24 of the TAC, and therefore deny the same.

            25.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 25 of the TAC, and therefore deny the same.

            26.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 26 of the TAC, and therefore deny the same.

                   RESPONSE TO PRIOR ACTIONS INVOLVING RED GOLD®

            27.     Defendants deny the allegations in Paragraph 27 that Plaintiff has exclusive rights

in the RED GOLD mark and that defendants’ conduct in that action constituted infringement, but

admit the remaining allegations in Paragraph 27 of the TAC.

            28.     Defendants admit the allegations in Paragraph 28 of the TAC.

            29.     Defendants deny that Paragraph 29 of the TAC contains a complete and accurate

description of the contents of the June 2014 tolling agreement and refer the Court to that

agreement for its contents, but admit the remaining allegations in Paragraph 29 of the TAC.

            30.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 30 of the TAC, and therefore deny the same.

            31.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 31 of the TAC, and therefore deny the same.




{F3593609.1 }
                Case 1:19-cv-01262-LGS Document 98 Filed 07/13/20 Page 5 of 18




            32.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 32 of the TAC, and therefore deny the same.

         RESPONSE TO DEFENDANTS’ ACTIVITY GIVING RISE TO THE CLAIMS

            33.     Defendants deny the allegations contained in paragraph 33, but admit that

Richemont NA is the exclusive distributor of BAUME & MERCIER, MONTBLANC and IWC

brand watches in the United States. Defendants further admit that Richemont International

designs and manufactures BAUME & MERCIER and IWC brand watches. Defendants further

admit that defendant Montblanc Simplo GMBH designs and manufactures MONTBLANC brand

watches. Defendants deny that any response is required regarding the PANERAI brand since it

has been dismissed from the case.

            34.     Defendants deny the allegations in Paragraph 34 of the TAC.

            35.     Defendants deny the allegations in paragraph 35 of the TAC, except admit that at

various times Richemont International and Richemont NA have advertised, promoted and sold

the watch shown in Exhibit 12 of the TAC.

            36.     Defendants deny the allegations in paragraph 36 of the TAC, except admit that at

various times Richemont International and Richemont NA have advertised, promoted and sold

the watches shown in Exhibit 13.

            37.      Defendants deny the allegations in paragraph 37 of the TAC, except admit that at

various times Richemont International and Richemont NA have advertised, promoted and sold

the watch shown in Exhibit 14 of the TAC.

            38.      Defendants deny the allegations in paragraph 38 of the TAC, except admit that at

various times Richemont NA and Montblanc-Simplo have advertised, promoted and sold the

watch shown in Exhibit 15 of the TAC.



{F3593609.1 }
                Case 1:19-cv-01262-LGS Document 98 Filed 07/13/20 Page 6 of 18




            39.     Defendants deny the allegations in paragraph 39 of the TAC, except admit that at

various times Richemont NA and Montblanc-Simplo have advertised, promoted and sold the

watch shown in Exhibit 16 of the TAC.

            40.     Defendants aver that no answer to these allegations is required, as, puursuant to

the Court’s Opinion and Order, “claims may not be pursued with regard to the IWC

advertisement shown in Exhibit 17.” (Opinion and Order at 18.)

            41.     Defendants deny the allegation that the products described in Paragraphs 35-40

constitute “infringing uses” and deny the remaining allegations in Paragraph 41 of the TAC.

            42.     Defendants deny the allegations in Paragraph 42 of the TAC.

            43.     Paragraph 43 of the TAC sets forth conclusions of law to which no response is

required. To the extent a response is deemed to be required, Defendants deny the allegations in

Paragraph 43 of the TAC.

            44.     Defendants deny the allegations in Paragraph 44 of the TAC.

            45.     The second sentence of Paragraph 45 of the TAC sets forth conclusions of law to

which no response is required. To the extent a response is deemed to be required, Defendants

deny the allegations in that sentence. Defendants deny the remaining allegations in Paragraph 45

of the TAC.

            46.     Defendants deny the allegations in Paragraph 46 of the TAC.

            47.     Defendants deny the allegations contained in paragraph 47 of the TAC, except

deny knowledge or information sufficient to form a belief as to the allegations regarding

Plaintiff’s use and sales contained in Paragraph 47 of the TAC, and admit that Defendants’

products may be purchased online through their web stores and through authorized physical

retailers and boutiques.



{F3593609.1 }
                Case 1:19-cv-01262-LGS Document 98 Filed 07/13/20 Page 7 of 18




            48.     Defendants deny the allegations in Paragraph 48 of the TAC.

            49.     Defendants deny the allegations in Paragraph 49 of the TAC.

            50.     Defendants deny the allegations in Paragraph 50 of the TAC.

            51.     Defendants deny the allegations in Paragraph 51 of the TAC.

            52.     Defendants deny the allegations that the product described in Paragraph 52

“prominently bear[s] Solid 21’s RED GOLD® mark” and is an “infringing watch,” and deny

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 52 of the TAC.

            53.     Defendants deny the allegations that the product described in Paragraph 53

“prominently bear[s] Solid 21’s RED GOLD® mark” and is an “infringing watch,” and deny

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 53 of the TAC.

            54.      Defendants deny the allegations that the product described in Paragraph 54

“prominently bear[s] Solid 21’s RED GOLD® mark” and is an “infringing watch,” and deny

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 54 of the TAC.

            55.     Defendants deny the allegations that the product described in Paragraph 55

“prominently bear[s] Solid 21’s RED GOLD® mark” and is an “infringing watch,” and deny

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 55 of the TAC.

            56.     Defendants deny the allegations that the product described in Paragraph 56

“prominently bear[s] Solid 21’s RED GOLD® mark” and is an “infringing watch,” further deny

that this watch is at issue in the case since Panerai has been dismissed, and deny knowledge or



{F3593609.1 }
                Case 1:19-cv-01262-LGS Document 98 Filed 07/13/20 Page 8 of 18




information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 56

of the TAC.

            57.     Defendants deny the allegation that the products described in Paragraphs 52-56

constitute “infringing uses” and deny the remaining allegations in Paragraph 57 of the TAC.

            58.     Defendants admit that they had knowledge of Plaintiff’s trademark registration for

the RED GOLD mark by January 14, 2011, and that Defendants are manufacturers, distributors,

and makers of, among other things, luxury watches, but deny the remaining allegations in

Paragraph 58 of the TAC.

            59.     Defendants deny the allegations contained in Paragraph 59 of the TAC.

            60.     Defendants admit that they are manufactures, distributors, and makers of, among

other things, luxury watches, but deny the remaining allegations in Paragraph 60 of the TAC.

            61.     Defendants deny the allegations in Paragraph 61 of the TAC.

            62.     Defendants deny the allegations in Paragraph 62 of the TAC.

                             RESPONSE TO FIRST CAUSE OF ACTION

            TRADEMARK INFRINGEMENT UNDER LANHAM ACT, 15 U.S.C. § 1114

            63.     Defendants repeat and re-allege the above responses to Paragraphs 1 through 62

of the TAC.

            64.     Defendants deny the allegations in Paragraph 64 of the TAC.

            65.     Defendants deny the allegations in Paragraph 65 of the TAC.

            66.     Defendants deny the allegations in Paragraph 66 of the TAC.

            67.     Defendants deny the allegations in Paragraph 67 of the TAC.

            68.     Defendants deny the allegations in Paragraph 68 of the TAC.




{F3593609.1 }
                Case 1:19-cv-01262-LGS Document 98 Filed 07/13/20 Page 9 of 18




                           RESPONSE TO SECOND CAUSE OF ACTION

         TRADEMARK INFRINGEMENT UNDER LANHAM ACT, 15 U.S.C. § 1125(c)

            69.     Defendants repeat and re-allege the above responses to Paragraphs 1 through 68

of the TAC.

            70.     Defendants deny the allegations in Paragraph 70 of the TAC.

            71.     Defendants deny the allegations in Paragraph 71 of the TAC.

            72.     Defendants deny the allegations in Paragraph 72 of the TAC.

            73.     Defendants deny the allegations in Paragraph 73 of the TAC.

                            RESPONSE TO THIRD CAUSE OF ACTION

                        CONTRIBUTORY TRADEMARK INFRINGEMENT

            74.     Defendants repeat and re-allege the above responses to Paragraphs 1 through 73

of the TAC. Pursuant to the Court’s Opinion and Order, “the Third Cause of Action

(Contributory Trademark infringement) may proceed against Defendants Richemont

International and Richemont NA only, with regard to Abt’s offer of sale shown in Exhibit 19.”

(Opinion and Order at 18.)

            75.     Richemont International and Richemont NA deny the allegations in Paragraph 75

of the TAC.

            76.     Richemont International and Richemont NA deny the allegations in Paragraph 76

of the TAC.

            77.     Richemont International and Richemont NA deny the allegations in Paragraph 77

of the TAC.

            78.     Richemont International and Richemont NA deny the allegations in Paragraph 78

of the TAC.



{F3593609.1 }
                Case 1:19-cv-01262-LGS Document 98 Filed 07/13/20 Page 10 of 18




            79.      Richemont International and Richemont NA deny the allegations in Paragraph 79

of the TAC.

            80.      Richemont International and Richemont NA deny the allegations in Paragraph 80

of the TAC.

                            RESPONSE TO FOURTH CAUSE OF ACTION

           UNFAIR COMPETITION UNDER THE LANHAM ACT, 15 U.S.C. § 1125(a)

            81.      Defendants repeat and re-allege the above responses to Paragraphs 1 through 80

of the TAC.

            82.      Defendants deny the allegations in Paragraph 82 of the TAC.

            83.      Defendants deny the allegations in Paragraph 83 of the TAC.

            84.      Defendants deny the allegations in Paragraph 84 of the TAC.

            85.      Defendants deny the allegations in Paragraph 85 of the TAC.

            86.      Defendants deny the allegations in Paragraph 86 of the TAC.

            87.      Defendants deny the allegations in Paragraph 87 of the TAC.

                             RESPONSE TO FIFTH CAUSE OF ACTION

           TRADEMARK DILUTION UNDER THE LANHAM ACT, 15 U.S.C. § 1125(c)

            88.      Defendants repeat and re-allege the above responses to Paragraphs 1 through 87

of the TAC.

            89.      Defendants deny the allegations in Paragraph 89 of the TAC.

            90.      Defendants deny the allegations in Paragraph 90 of the TAC.

            91.      Defendants deny the allegations in Paragraph 91 of the TAC.

            92.      Defendants deny the allegations in Paragraph 92 of the TAC.

            93.      Defendants deny the allegations in Paragraph 93 of the TAC.



{F3593609.1 }
                Case 1:19-cv-01262-LGS Document 98 Filed 07/13/20 Page 11 of 18




                             RESPONSE TO SIXTH CAUSE OF ACTION

                FALSE DESCRIPTION UNDER THE LANHAM ACT, 15 U.S.C. § 1125(a)

            94.      Defendants repeat and re-allege the above responses to Paragraphs 1 through 93

of the TAC.

            95.      Defendants deny the allegations in Paragraph 95 of the TAC.

            96.      Defendants deny the allegations in Paragraph 96 of the TAC.

            97.      Defendants deny the allegations in Paragraph 97 of the TAC.

            98.      Defendants deny the allegations in Paragraph 98 of the TAC.

            99.      Defendants deny the allegations in Paragraph 99 of the TAC.

                           RESPONSE TO SEVENTH CAUSE OF ACTION

                          COMMON LAW TRADEMARK INFRINGEMENT

            100.     Defendants repeat and re-allege the above responses to Paragraphs 1 through 99

of the TAC.

            101.     Defendants deny the allegations in Paragraph 101 of the TAC.

            102.     Defendants deny the allegations in Paragraph 102 of the TAC.

            103.     Defendants deny the allegations in Paragraph 103 of the TAC.

                            RESPONSE TO EIGHTH CAUSE OF ACTION

INJURY TO BUSINESS REPUTATION AND TRADEMARK DILUTION UNDER NEW
                     YORK LAW, N.Y. G.B.L. § 360-L

            104.     Defendants repeat and re-allege the above responses to Paragraphs 1 through 103

of the TAC.

            105.     Defendants deny the allegations in Paragraph 105 of the TAC.

            106.     Defendants deny the allegations in Paragraph 106 of the TAC.

            107.     Defendants deny the allegations in Paragraph 107 of the TAC.


{F3593609.1 }
                Case 1:19-cv-01262-LGS Document 98 Filed 07/13/20 Page 12 of 18




            108.     Defendants deny the allegations in Paragraph 108 of the TAC.

                             RESPONSE TO NINTH CAUSE OF ACTION

   DECEPTIVE ACTS AND PRACTICES UNDER NEW YORK LAW, N.Y. G.B.L. § 349

            109.     Defendants repeat and re-allege the above responses to Paragraphs 1 through 108

of the TAC.

            110.     Paragraph 110 of the TAC sets forth allegations in support of Plaintiff’s Ninth

Cause of Action, which was dismissed by the Court pursuant to the Opinion and Order. To the

extent a response is deemed to be required, Defendants deny the allegations in Paragraph 110 of

the TAC.

            111.     Paragraph 111 of the TAC sets forth allegations in support of Plaintiff’s Ninth

Cause of Action, which was dismissed by the Court pursuant to the Opinion and Order. To the

extent a response is deemed to be required, Defendants deny the allegations in Paragraph 111 of

the TAC.

            112.     Paragraph 112 of the TAC sets forth allegations in support of Plaintiff’s Ninth

Cause of Action, which was dismissed by the Court pursuant to the Opinion and Order. To the

extent a response is deemed to be required, Defendants deny the allegations in Paragraph 112 of

the TAC.

                                       AFFIRMATIVE DEFENSES

            113.     Defendants plead the following defenses in response to Plaintiff’s allegations,

undertaking the burden of proof only as to those defenses deemed affirmative defenses by law,

regardless of how such defenses are denominated herein. In addition to the defenses described

below, Defendants specifically reserve all rights to allege additional defenses.




{F3593609.1 }
                Case 1:19-cv-01262-LGS Document 98 Filed 07/13/20 Page 13 of 18




                                        First Affirmative Defense
                                   (Trademark Invalidity – Genericness)

            114.     Under Section 45 of the Lanham Act, 15 U.S.C. § 1127, a generic term may not

be registered as a trademark.

            115.     The words “red gold” are commonly used in the jewelry industry to refer to gold

that is of a reddish or pink hue.

            116.     Plaintiff uses the term “red gold” to describe a species of gold that has a reddish

tint, usually resulting from a higher concentration of copper than is found, for example, in

“yellow gold” or “white gold.”

            117.     Third parties commonly use the phrase “red gold” to describe and refer to a

species of gold that has a reddish tint, usually resulting from a higher concentration of copper

than is found, for example, in “yellow gold” or “white gold.”

            118.     The Oxford English dictionary defines “red gold” as “an alloy of gold and

copper.”

            119.     The term, “red gold,” is not understood by the public as identifying Plaintiff as the

source or origin of the products in connection with which Plaintiff uses such term.

            120.     The term, “red gold,” has not been exclusively used by Plaintiff subsequent to the

registration of the RED GOLD mark. Third parties also use it and always have used it to refer to

gold of a red or reddish color.

            121.     The term, “red gold,” is not a valid trademark and is not protectable.

            122.     Upon information and belief, Plaintiff failed to enforce its purported rights in the

RED GOLD mark for several years while various third parties used the term to describe their

goods, thereby causing the term “red gold” to cease to function as an identifier of source even if

it had ever so functioned.


{F3593609.1 }
                Case 1:19-cv-01262-LGS Document 98 Filed 07/13/20 Page 14 of 18




            123.     Plaintiff’s claims are barred because Plaintiff’s purported RED GOLD mark is

generic and therefore invalid and unenforceable.

                                     Second Affirmative Defense
                            (Trademark Invalidity – No Secondary Meaning)

            124.     To the extent Plaintiff relies on purported common law rights in support of the

Second though Eighth Causes of Action of the TAC, such causes of action are barred because

Plaintiff’s purported RED GOLD mark is descriptive without secondary meaning and therefore

invalid and unenforceable.

                                        Third Affirmative Defense
                                               (Fair Use)

            125.     Defendants are without sufficient knowledge from the TAC to identify their

purported uses of RED GOLD other than those specifically identified in the TAC. To the extent,

however, that Defendants made any such uses (including the uses specifically identified in the

TAC), their uses of the term “red gold” were fair uses because such terms were used fairly and in

good faith, not as a mark, but only to describe their products. The TAC and each cause of action

therein are barred because Defendants’ use, if any, constitutes fair use under 15 U.S.C. §§

1115(b)(4) and 1125(c)(3)(A).

                                        Fourth Affirmative Defense
                                          (Statute of Limitations)

            126.     Plaintiff’s claims and/or demands for monetary damages are barred by the

applicable statutes of limitations.




{F3593609.1 }
                Case 1:19-cv-01262-LGS Document 98 Filed 07/13/20 Page 15 of 18




                                          Fifth Affirmative Defense
                                                  (Laches)

            127.     Plaintiff unreasonably delayed bringing its claims, causing prejudice to

Defendants. Accordingly, Plaintiff’s claims are barred by laches.

                                         Sixth Affirmative Defense
                                      (Estoppel/Waiver/Acquiescence)

            128.     Plaintiff’s claims are barred by the doctrines of waiver, estoppel, and

acquiescence.

                                        Seventh Affirmative Defense
                                             (Unclean Hands)

            129.     The TAC and each cause of action therein are barred by Plaintiff’s own improper

conduct and unclean hands.

                                        FIRST COUNTERCLAIM

                 DECLARATORY JUDGMENT OF INVALIDITY FOR PLAINTIFF’S
                       U.S. TRADEMARK REGISTRATION NO. 2,793,987

            130.     Defendants incorporate by reference Paragraphs 1 through 131 above, as though

fully set forth herein.

            131.     Under Section 45 of the Lanham Act, 15 U.S.C. § 1127, a generic term may not

be registered as a trademark.

            132.     The words “red gold” are commonly used in the jewelry industry to refer to gold

that is of a reddish or pink hue.

            133.     Plaintiff uses the term “red gold” to describe a species of gold that has a reddish

tint, usually resulting from a higher concentration of copper than is found, for example, in

“yellow gold” or “white gold.”




{F3593609.1 }
                Case 1:19-cv-01262-LGS Document 98 Filed 07/13/20 Page 16 of 18




            134.     Third parties commonly use the phrase “red gold” to describe and refer to a

species of gold that has a reddish tint, usually resulting from a higher concentration of copper

than is found, for example, in “yellow gold” or “white gold.”

            135.     The Oxford English dictionary defines “red gold” as “an alloy of gold and

copper.”

            136.     The term, “red gold,” is not understood by the public as identifying Plaintiff as the

source or origin of the products in connection with which Plaintiff uses such term.

            137.     The term, “red gold,” has not been exclusively used by Plaintiff subsequent to the

registration of the RED GOLD mark. Third parties also use it and always have used it to refer to

gold of a reddish color.

            138.     The term, “red gold,” is not a valid trademark and is not protectable.

            139.     Upon information and belief, Plaintiff failed to enforce its purported rights in the

RED GOLD mark for several years while various third parties used the term to describe their

goods, thereby causing the term “red gold” to cease to function as an identifier of source.

            140.     Plaintiff’s claims are barred because Plaintiff’s purported RED GOLD mark is

generic and therefore invalid and unenforceable.

                                       SECOND COUNTERCLAIM

            CANCELLATION OF PLAINTIFF’S U.S. TRADEMARK REGISTRATION
                    NO. 2,793,987 UNDER 15 U.S.C. §§ 1064(c) and 1119

            141.     Defendants incorporates by reference Paragraphs 1 through 140 above, as though

fully set forth herein.

            142.     Pursuant to Section 37 of the Lanham Act, 15 U.S.C. § 1119, this Court may,

inter alia, “order the cancelation of registrations.”




{F3593609.1 }
                Case 1:19-cv-01262-LGS Document 98 Filed 07/13/20 Page 17 of 18




            143.     Because a generic term may not be registered as a trademark, Plaintiff’s U.S.

Trademark Registration No. 2,793,987 for the purported mark, RED GOLD, should be canceled.

            WHEREFORE, Defendants respectfully request that this Court:

            A.       Enter judgment in favor of Defendants and against Plaintiff as to all counts of

Plaintiff’s TAC;

            B.       Enter judgment in favor of Defendants and against Plaintiff as to all counts of

Defendants’ Counterclaims;

            C.       Declare that Plaintiff’s U.S. Trademark Registration No. 2,793,987 is not a valid

trademark;

            D.       Order cancellation of Plaintiff’s U.S. Trademark Registration No. 2,793,987;

            E.       Award Defendants their attorneys’ fees and costs under 15 U.S.C. § 1117; and

            F.       Grant such other and further relief as the Court may deem just and proper.

                                      DEMAND FOR JURY TRIAL

            Defendants/Counterclaim-Plaintiffs hereby demand trial by jury in this action.


 Dated: New York, New York                        FROSS ZELNICK LEHRMAN & ZISSU, P.C.
        July 13, 2020


                                                  By: /s/ John P. Margiotta
                                                      John P. Margiotta
                                                      David Donahue
                                                      Daniel M. Nuzzaci
                                                  151 West 42nd Street, 17th Floor
                                                  New York, New York 10036
                                                  Phone: (212) 813-5900
                                                  Email: ddonahue@fzlz.com
                                                          ddonahue@fzlz.com
                                                          dnuzzaci@fzlz.com




{F3593609.1 }
                Case 1:19-cv-01262-LGS Document 98 Filed 07/13/20 Page 18 of 18




                                           Attorneys for Defendants Richemont North
                                           America, Inc., Richemont International S.A., and
                                           Montblanc-Simplo GmbH




{F3593609.1 }
